DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 9/15//2021 has been entered.
 Claims 1-8, 10, 12-17 and 19-20 are pending.  
Claims 10 and 12-15 have been withdrawn.
Claims 9, 11 and 18 have been canceled.
Claims 1 and 16, have been amended.
No new claims have been added.

Claim Interpretation
Note, the first and second outer surface regions as claimed in claim 5 are arbitrarily defined beyond being adjacent to each other.  Therefore, under broadest reasonable interpretation, the regions are located and sized wherever and to whatever size the examiner may interpret them according to the prior art.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 16-17, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 16, although paragraph [0005] of the specification supports a peak of concentration of the dye at least 200nm from the outer surface, paragraph [0018] supports sealing the dye distribution, paragraphs [0037] – [0039] support dye removal so that the peak dye concentration shifts to a depth d from the outer surface to modify the concentration profile and the amount of dye in the outermost ½ µm may be reduced to 25%, and paragraph [0045] indicates hydrothermal sealing in the full range of 25% or less of the concentration of colorant and simultaneously comprising the peak concentration of the colorant.  The range of 25% or less includes 0%.  Such a region would necessarily have at least the peak concentration of colorant which can’t be 0%.  Also, regarding claim 16, there does not appear to be any support for the sealant disposed to a depth of 200 nm.  Applicant is requested to provide the location of any further support for these limitations.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a concentration of the colorant disposed within the pore increasing from the outer surface to a depth of at least 200 nanometers," in lines 4-6 and then recites “the first region comprising between 0% and 25% of the amount of the colorant and the second region comprising the remainder of the amount of the colorant.”  These recitations present an incompatibility over at least a portion of the claimed range of colorant concentration because the first region cannot have 0% or even close to 0% of the colorant and contain the peak concentration or a concentration that increases from the outer surface to a depth of at least 200nm.  Clarification and correction are required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Orlin et al. (3,216,866) in view of Akimoto (US 2013/0081952 A1) and further in view of Sonnino (US 2,788,317). 
Regarding claims 1-3, Orlin discloses an anodized (outer) surface of an aluminum article (part) dyed (col 2 lines 16-17). Orlin teaches it is further desirable, but not essential, that the oxide coating be not so thick as to receive an excessive amount of dye thus requiring excessive amounts of reagent for discoloring or alteration (col 2 lines 13-15) and that the anodized aluminous article is dyed, suitably by immersion in an aqueous solution of a dye (col 2 lines 16-17). Orlin teaches alteration of the dyed surface by applying a reagent to remove the color from the surface (col 1 line 9, and 39-41, and col 2 lines 1-38) and further teaches the effect upon the dyed surface of the reagent solution used can be varied in different ways, for example, by the amount of solution applied or by the time of contact of the solution with the dyed (colored) surface to adjust the color hue (col 2 line 72 and col 3 lines 1-2 and 21-27). 
Orlin does not expressly teach a thickness of the anodization layer, a pore having first region overlaying a second region and does not expressly teach a peak of concentration of the colorant is at a depth of 200nm to 2.5µm ( as in claim 1) or alternatively a depth of 500nm to 2.5µm (as in claim 3) below the outer surface of the anodic layer so the first (outermost) region of the pores extending from the outer surface to a depth of the peak concentration of colorant comprises 25% or less of the amount of 
However, Orlin teaches dying the anodic surface having a suitable thickness and alteration by removal of the dye (colorant) from the surface and that the degree of removal is dependent upon time and concentration of the reagent solution (col 3 lines 21-29).  Additionally, Orlin teaches a sealed (pores of the anodic film are sealed) surface providing a Mohs hardness approaching 8 which is equivalent to HV 1567 (col 3 lines 43-45, and 70-72).  Orlin teaches the sealing is done with boiling water (col 3 lines 52-56).  Akimoto teaches a substrate (part) with an anodic oxide layer having a plurality of pores with a pore depth from about 1-50µm or 1000 - 50000nm [0033] with pigment particles (colorant) filling the pores (abstract).  Akimoto teaches a pore depth as corresponding to the thickness of the film (thickness of the anodic oxide layer) [0140] and [0033].  Additionally, Sonnino teaches after anodic treatment and coloring have been completed the aluminum is subjected to the action of steam (which is produced by boiling water as used by Orlin) as a preferred practice in order to seal the pores of the coating and render the coating corrosion-resistant.  As such the colored anodic oxide layers’ pores may be sealed with a hydrate of aluminum hydroxide (boehmite). 
Therefore, absent a clear teaching of the anodization layer thickness and pore depth by Orlin, it would have been obvious to a person having ordinary skill in the art 
Regarding claim 4, Orlin in view of Akimoto and Sonnino teaches all of the limitations of claim 1 as set forth above.  Additionally, Akimoto teaches the colorant may be a premetalized dye (colorant comprises metal ions) [0174].
Regarding claims 5-6, Orlin in view of Akimoto and Sonnino teaches all of the limitations of claim 3 as set forth above.
Orlin in view of Akimoto and Sonnino does not expressly teach first and second outer surface regions defined by the anodic layer, characterized as adjacent to each other and as having a ΔE* of less than 1 relative to each other.
However, since the size of the regions is not defined any size region applies, therefore, there is necessarily at least some infinitesimally small first and second surface regions defined by the anodization layer adjacent to one another on the surface of the anodization layer characterized as having a ΔE* of less than 1 relative to each other.
Regarding claim 8, Orlin in view of Akimoto and Sonnino teaches all of the limitations of claim 1 as set forth above. 
None of Orlin, Akimoto or Sonnino expressly teaches a gradient of colorant deposited in the pores.
However, with regard to Orlin, the removal of dye being substantially similar to the instant claimed process would result in a gradient of dye in the pores as claimed because the reagent would remove more dye at the upper levels of the pores with the removal decreasing further into the pores.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Orlin et al. (3,216,866) in view of Akimoto (US 2013/0081952 A1) and further in view of Sonnino (US 2,788,317) as evidenced by “eFunda: Convert Hardness Mohs”. 
Orlin in view of Akimoto and Sonnino teaches all of the limitations of claim 1 as set forth above and although Orlin in view of Akimoto and Sonnino does not expressly teach a hardness of 300 HV or greater Orlin further teaches a sealed surface providing a Mohs hardness approaching 8 (col 3 lines 43-45, and 70-72) which is equivalent to HV 1567 (greater than 300 HV) as evidenced by eFunda. Since Sonnino teaches the use of steam which is boiling water, it would be expected that the same HV hardness would be achieved.

Claims 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orlin et al. (3,216,866) in view of Akimoto (US 2013/0081952 A1) further in view of Sonnino (US 2,788,317) and further in view of Pasqualoni et al. (US 5,403,975).
 Regarding claims 16-17 and 20, Orlin discloses a hard aluminum oxide (anodic layer) surface of an aluminum article (part) dyed. Orlin teaches it is further desirable, but not essential, that the oxide coating be not so thick as to receive an excessive amount of dye thus requiring excessive amounts of reagent for discoloring or alteration and that the anodized aluminous article is dyed, suitably by immersion in an aqueous solution of a dye. Orlin teaches alteration of the dyed surface by applying a reagent to remove the color from the surface (col 1 line 9, and 39-41, and col 2 lines 1-38) and further teaches the effect upon the dyed surface of the reagent solution used can be varied in different 
Orlin does not expressly teach the thickness of the oxide coating (anodization layer) or the depth of the pores.  Absent a teaching of thickness of the oxide layer and the pore depth, a person of ordinary skill would be motivated to seek out available art teachings.   Orlin does not expressly teach an outermost and innermost porous regions of the pores in the anodic layer, the outermost region extending from a surface of the anodic layer to a depth of the peak concentration that is between 200nm and 2.5µm from the outer surface, or alternatively between 500nm and 2.5µm from the outer surface and comprising between 0% and 25% of the amount of colorant and the innermost porous region comprising the remainder of the colorant.  Additionally, Orlin does not expressly teach the substrate is an electronic device or a boehmite sealant plugging the pores.  
However, Orlin teaches dying the anodic surface having a suitable thickness and alteration by removal of the dye (colorant) from the surface and that the degree of removal is dependent upon time and concentration of the reagent solution (col 3 lines 21-29).  Additionally, Orlin teaches a sealed (pores of the anodic film are sealed) surface providing a Mohs hardness approaching 8 which is equivalent to HV 1567 (col 3 lines 43-45, and 70-72).  Orlin teaches the sealing is done with boiling water (col 3 lines 52-56).  Akimoto teaches a substrate (part) with an anodic oxide layer having a plurality of pores with a pore depth from about 1-50µm or 1000 - 50000nm [0033] with pigment particles (colorant) filling the pores (abstract).  Akimoto teaches a pore depth as 
Therefore, absent a clear teaching of the anodization layer thickness and pore depth by Orlin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply an anodization layer having a thickness and pore depth of Akimoto as the anodization layer of Orlin with a dye application and removal as taught by Orlin since both anodization layers are dyed and to combine the teachings of Orlin and Akimoto with Pasqualoni to provide an electronics package with a desired aesthetic. Additionally, since the time and reagent concentration are considered result effective variables which provide a recognized result of a color adjustment effect it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the time and concentration of the reagent used to remove all or most of the surface dye to a desired degree resulting in the peak of dye (colorant) concentration of Orlin falling between 200nm and 2.5µm and sealing the pore to the same depth or alternatively to adjust the time and concentration of the reagent used to remove all or most of the 
Regarding claim 19, Orlin in view of Akimoto, Sonnino, and Pasqualoni teach all of the limitations of claim 16 as set forth above.
Orlin in view of Akimoto, Sonnino, and Pasqualoni does not expressly teach a gradient of colorant deposited in the pores.
However, with regard to Orlin, the removal of dye being substantially similar to the instant claimed process would result in a gradient of dye in the pores as claimed because the reagent would remove more dye at the upper levels of the pores with the removal decreasing further into the pores. 
 
Response to Arguments
Applicant’s amendments and arguments in the response dated 9/15/2021 have been fully considered. Applicant’s arguments with respect to the rejections under 35 USC 112(a) (see pages 8-9) are not convincing in view of the amendments because although Applicant argues that any point within the first region may contain anywhere from 0% to 25% of the dye concentration, the region (as a whole) cannot contain the entire range of 25% or less of the colorant concentration because it must contain the peak concentration which at least cannot include zero.   
Applicant’s arguments with respect to rejections under 35 USC 103 have been considered are found convincing in that the current references do not teach a boehmite sealant. Therefore, the rejections under 35 USC have been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection is made in view of Sonnino (US 2,788,317) as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/E.D.I./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784